Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01510-CR

                           THOMAS GRADY LAYTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-82182-10

                                            ORDER
       We GRANT Official Court Reporter Niki D. Garcia’s February 12, 2014 request for an

extension of time to file the reporter’s record. The time to file the reporter’s record is extended

to March 11, 2014.


                                                      /s/   LANA MYERS
                                                            JUSTICE